TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00069-CV


Raul Cruz and Tony Cruz, Appellants

v.

Ricardo Cruz, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-11-009955, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Raul Cruz and Tony Cruz appeal from a final judgment awarding appellee
Ricardo Cruz $1,092.53 in damages.  After Raul and Tony failed to file a brief by a Court-imposed
deadline of August 9, 2012, the clerk of this Court wrote them advising that their brief was overdue
and that if they did not file a brief or otherwise respond by October 26, 2012, their appeal would be
subject to dismissal for want of prosecution. (1)  The October 26 deadline has passed, and Raul and
Tony have made no response.  Accordingly, we dismiss this appeal for want of prosecution.  See
Tex. R. App. P. 38.8(a); 42.3(b).

 
						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   November 14, 2012
1.   Because the parties share a common surname, we will use their first names to avoid
confusion.